THE COURT OF CRIMINAL APPEALS OF TEXAS

P.o. Box 12308, cAPIToL sTATIoN "]§ , @lg ~ @LU

AUSTIN, TEXAS 78711

ERIC DAVIS

TDcJ-cID #1543230 RECEIVED|N

899 F_H_ 632 COURTOFCRIM!NALAPPEALS
K`ENEDY,_ TEXAS 781].9 OCT 26 2015
October 21, 2015 ADEEACOSFH,CKBF}'

Re: Eric Davis V. Stephen Williams¢ Case No: 9:14-cv-00002-RC-ZJH

To The Honorable Judge Of The Above Said Court,

Respectfully moving in the spirit of professionalism and good faith

with integrity and loyalty towards the dignity of this court is Defendant
Eric Davis<

Respectfully, I was wondering if I could obtain a copy of the last

filed motion within your court. I have went through technical
difficulties upon this facility and my legal material had gotten
destroyed during the annual unit lock-down. I would highly appreciate

if I could obtain the last specific document that I filed please. I
sincerely thank you for your time, effort, and prompt attention

regarding this matter.

Sincerely,

Eric Davis

CC/FilEd...